UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

JAMES DABNEY, Case No. 1:19-cv-956

Petitioner,

Cole, J.

vs. Litkovitz, M.J.
WARDEN, CHILLICOTHE REPORT AND
CORRECTIONAL INSTITUTION, RECOMMENDATION

Respondent.

On November 8, 2019, petitioner filed a petition for a writ of habeas corpus. (Doc. 1).
On November 12, 2019, the undersigned issued a Deficiency Order requiring petitioner to either
pay the $5.00 filing fee or file a motion for leave to proceed without prepayment of fees within
thirty (30) days of the date of the Order. (Doc. 2). Petitioner was advised that “failure to
comply with this Order will result in the dismissal of this action for want of prosecution.” (Jd.).

To date, more than thirty days after the Court’s November 12, 2019 Order, petitioner has

failed to comply with the Order.

District courts have the inherent power to sua sponte dismiss civil actions for want of
prosecution “to manage their own affairs so as to achieve the orderly and expeditious disposition
of cases.” Link v. Wabash R.R., 370 U.S. 626, 630-631 (1962). Failure of a party to respond
to an order of the Court warrants invocation of the Court’s inherent power in this federal habeas
corpus proceeding. See Fed. R. Civ. P. 41(b); see also Rule 11, Rules Governing Section 2254
Cases in the United States District Courts, 28 U.S.C. foll. § 2254.

Accordingly, because petitioner has failed to comply with the Order issued on November

12, 2019, petitioner's petition for a writ of habeas corpus (Doc. 1) should be DISMISSED for

lack of prosecution.
It is therefore RECOMMENDED that this matter be DISMISSED for lack of
prosecution.

IT IS SO RECOMMENDED.

Date:__/@/ / 29 Kase eho
Karen L. Litkovitz

United States Magistrate Judge
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JAMES DABNEY, Case No. 1:19-cv-956
Petitioner,
Cole, J.
VS. Litkovitz, M.J.

WARDEN, CHILLICOTHE
CORRECTIONAL INSTITUTION,
Respondent.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court
on timely motion for an extension. Such objections shall specify the portions of the Report
objected to and shall be accompanied by a memorandum of law in support of the objections. If
the Report and Recommendation is based in whole or in part upon matters occurring on the
record at an oral hearing, the objecting party shall promptly arrange for the transcription of the
record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems
sufficient, unless the assigned District Judge otherwise directs. A party may respond to another
party’s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make
objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
